Citation Nr: 1142396	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-00 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUES

1.  Entitlement to payment of unauthorized medical expenses for medical treatment received at Rome Memorial Hospital on April 11, 2007.

2.  Entitlement to payment of unauthorized medical expenses for medical treatment received at Rome Memorial Hospital from March 1, 2008 through March 3, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal of determinations made by the Department of Veterans Affairs (VA) Medical Center (VAMC) located in Canandaigua, New York, that denied the Veteran's claim for reimbursement for, or payment of, unauthorized medical expenses.


FINDINGS OF FACT

1.  On April 11, 2007, the Veteran underwent treatment from private medical providers at Rome Memorial Hospital for a non-service-connected disability. 

2.  On July 17, 2007, the Canandaigua VA Medical Center (VAMC) issued correspondence to the Veteran's private medical providers requesting medical records in support of his claim for unauthorized medical expenses reimbursement. 

3.  Neither the above information nor a request for additional time to submit that information was received within 30 days of the Canandaigua VAMC's July 17, 2007 correspondence. 

4.  On August 21, 2007, the Canandaigua VAMC issued correspondence to the Veteran's private medical providers indicating that his medical reimbursement claim concerning treatment received on April 11, 2007 was considered abandoned.

5.  On March 1-3, 2008, the Veteran underwent treatment from private medical providers at Rome Memorial Hospital for a non-service-connected disability. 

6.  Neither the Veteran nor Rome Memorial Hospital filed a claim for payment or reimbursement for care rendered at the private facility within 90 days of his March 3, 2008 discharge from treatment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to reimbursement for unauthorized medical expenses incurred at Rome Memorial Hospital on April 11, 2007 have not been met.  38 U.S.C.A. §§ 1703 , 1712, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52 , 17.53, 17.54, 17.93, 17.120, 17.161, 17.1004(e) (2011).

2.  The criteria for entitlement to reimbursement for unauthorized medical expenses incurred at Rome Memorial Hospital on March 1-3, 2008 have not been met.  38 U.S.C.A. §§ 1703 , 1712, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52 , 17.53, 17.54, 17.93, 17.120, 17.161, 17.1004(d) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellants have had a fair opportunity to present arguments and evidence in support of the claims for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.  

Every possible avenue of assistance has been explored, and the appellants have received ample notice of what might be required or helpful to his case.  In a December 2007 substantive appeal, Rome Memorial Hospital expressly declined a hearing in this case.  In a November 2008 substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in a June 2009 statement, the Veteran withdrew his request for a Board hearing.  No subsequent request to schedule a hearing has been received by VA.  Under the circumstances, the Board's decision to proceed in adjudicating this claim does not therefore prejudice the appellants.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Law and Regulations

When VA facilities are not capable of furnishing the care or services required, the Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A. § 1703(a)(3)  (West 2002); 38 C.F.R. § 17.52  (2011). 

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 ; Malone v. Gober, 10 Vet. App. 539, 541   (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54  (2011). 

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where: 

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter r 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 U.S.C.A. § 1728(a) ; 38 C.F.R. § 17.120  (2011). 

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993). 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725  (West 2002) and 38 C.F.R. §§ 17.1000-100 8 (2011).  To be eligible for reimbursement under this authority the appellant has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VAMC 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. § Chapter r 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of that emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. 1728  for the emergency treatment provided (38 U.S.C.A. § 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002  (2011). 

If any one of the criteria is lacking, the benefit sought may not be granted.  See 38 U.S.C.A. § 1728 ; 38 C.F.R. § 17.120 ; Zimick, 11 Vet. App. at 49  ; Malone, 10 Vet. App. at 547.

The Veteran is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that he was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date he finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d) (2011). 

Additionally, VA regulations direct that, if a VAMC decision maker finds that additional information is needed to make a determination regarding a medical reimbursement claim, such official must contact the Veteran in writing and request that additional information.  38 C.F.R. § 17.1004(e)  (2011).  The additional information must be submitted to the decision maker within 30 days of receipt of the written correspondence or the claim will be considered abandoned.  An exception to this policy may only be made if, within the 30-day time period, the claimant applies in writing for an extension to submit the requested information. In this instance, the deadline for submission of the information may be extended as reasonably necessary for the requested information to be obtained.  Id.  

Expenses related to April 11, 2007

As a preliminary matter, the Board observes that the Veteran fails to satisfy the criteria for reimbursement under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  The Board acknowledges that the Veteran is currently in receipt of a 10 percent disability rating for duodenitis, a 10 percent disability rating for vertigo, a 10 percent disability rating for tinnitus, and a noncompensable disability rating for polyps.  However, the Veteran neither contends, nor does the evidence otherwise show, that the medical care for which he now seeks reimbursement pertained to any of these service-connected disabilities.  The evidence shows that the Veteran sought emergency treatment on April 11, 2007, for numbness in his left jaw, arm, and leg.  As the Veteran is not service connected for peripheral numbness, the Board finds that 38 U.S.C.A. § 1728  is not for application with respect to this claim.  Accordingly, the Board must now consider whether the Veteran is entitled to private emergency medical care reimbursement for a nonservice-connected disability under the provisions of the Veterans Millennium Health Care and Benefits Act.  See 38 U.S.C.A. § 1725 ; 38 C.F.R. §§ 17.1000-17 .1008.

In this regard, the threshold question is whether the Veteran and his medical providers submitted a timely response to the VAMC's July 17, 2007, request for additional evidence in support of the claim.  38 C.F.R. § 17.1004(e).  Specifically, the VAMC requested medical records from Rome Memorial Hospital where the Veteran was treated on April 11, 2007.

The record shows that copies of the VAMC's July 2007 correspondence were sent to the Veteran and his private treating providers, specifically Rome Memorial Hospital.  However, the requested information was not submitted within 30 days of receipt of the VAMC's correspondence.  Nor was any written request for additional time to submit that information received within the 30-day time period.  Thereafter, in correspondence dated in August 2007, the VAMC informed the Veteran and his private medical provider that his medical reimbursement claim was considered abandoned.

The Board recognizes that in a November 2007 substantive appeal, a representative from Rome Memorial Hospital asserted that no records were requested by the VAMC.  However, a copy of the July 17, 2007 letter from Canandaigua VAMC to Rome Memorial Hospital requesting the records is of record.  Additionally, there is a presumption of regularity that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  The law presumes the regularity of the administrative process.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  Furthermore, clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992); United States v. Chemical Foundation, Inc., 272 U.S. 1 (1926).

The United States Court of Appeals for Veterans Claims has expressly held that the presumption of regularity applies to procedures at the Board and the RO.  See Ashley, supra; Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Similarly, the Board believes that this presumption also applies to administrative actions undertaken by personnel at a VAMC in the regular and proper discharge their official duties.

The Board does not question the sincerity of the representative from Rome Memorial Hospital's belief that records of the Veteran's April 11, 2007 treatment were not requested by the VAMC.  However, the Court has held that a statement by a Veteran or a representative, standing alone, is generally insufficient to rebut the presumption of regularity.  Mindenhall, supra.

The record does not contain any objective evidence establishing that the Canandaigua VAMC failed to request the necessary private hospital records from Rome Memorial Hospital.  On the contrary, a copy of the July 2007 letter requesting the records is in the claims file.  Thus, the Board finds that clear evidence has not been submitted to rebut the presumption of regularity with respect to the VA's duty to assist with the claim.

Accordingly, the Board finds that, even affording the Veteran every reasonable benefit of the doubt, there is insufficient evidence to show that he and Rome Memorial Hospital complied with Canandaigua VAMC's July 17, 2007 request for additional evidence in support of the claim.  Accordingly, the claim for reimbursement of unauthorized medical expenses for services performed on April 11, 2007, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Expenses related to March 1-3, 2008

As with the prior claim, the Board initially observes that the Veteran fails to satisfy the criteria for reimbursement under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  The Board acknowledges that the Veteran is currently in receipt of a 10 percent disability rating for duodenitis, a 10 percent disability rating for vertigo, a 10 percent disability rating for tinnitus, and a noncompensable disability rating for polyps.  However, the Veteran neither contends, nor does the evidence otherwise show, that the medical care for which he now seeks reimbursement pertained to any of these service-connected disabilities.  Accordingly, the Board must now consider whether the Veteran is entitled to private emergency medical care reimbursement for a nonservice-connected disability under the provisions of the Veterans Millennium Health Care and Benefits Act.  See 38 U.S.C.A. § 1725 ; 38 C.F.R. §§ 17.1000-17.1008.

In this regard, the threshold question is whether the Veteran or his medical providers filed a claim for payment or reimbursement for medical expenses within 90 days from the Veteran's discharge from Rome Memorial Hospital on March 3, 2008.  38 C.F.R. § 17.1004(e).

The record shows that the Veteran underwent treatment at Rome Memorial Hospital from March 1to March 3, 2008.  On July 10, 2008, Canandaigua VAMC received copies of invoices from Rome Memorial Hospital, Rome Anesthesia, RAD Associates of New Hartford, and Centrex Clinical Laboratories documenting treatment from March 1 to March 3, 2008.  Canandaigua VAMC did not receive any communication from the Veteran or a private treatment provider prior to July 10, 2008 concerning the March 1to 3, 2008 treatment.

The law is clear that a claimant who wishes to make a request for payment or reimbursement under 38 U.S.C.A. § 1725 must file a claim within 90 days of the date he was discharged from treatment.  38 C.F.R. §§ 17.1004(d).  In this case, VA did not receive a claim for payment or reimbursement until July 10, 2008, beyond the 90-day period within which the Veteran had to notify VA that he wished to file a claim for payment.
The Board is sympathetic to the Veteran's contentions, articulated thoroughly in his November 2008 substantive appeal, regarding his ignorance of a time limit to file a claim for payment.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis where contrary to law.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Board cannot grant the Veteran's claim unless the facts of the case meet all the requirements under 38 C.F.R. § 17.1002  and 17.1004.  Because the Veteran failed to timely file a claim under 38 C.F.R. § 17.1004(d), the Board must deny the claim.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).  For these reasons, the Board finds that the Veteran's claim is without legal merit.


ORDER

Entitlement to payment of unauthorized medical expenses for medical treatment performed on April 11, 2007, is denied.

Entitlement to payment of unauthorized medical expenses for medical treatment performed from March 1, 2008 through March 3, 2008, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


